Order entered July 13, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01383-CV

     ENTERPRISE PRODUCTS PARTNERS, L.P. AND ENTERPRISE PRODUCTS
                      OPERATING LLC, Appellants

                                              V.

   ENERGY TRANSFER PARTNERS, L.P. AND ENERGY TRANSFER FUEL, L.P.,
                            Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-12667

                                          ORDER
       We GRANT appellant’s July 9, 2015 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than August 19, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE